DETAILED ACTION
Claim Rejections - 35 USC § 102

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-16 are objected to because of the following informalities:  in claims 8 and 10, line 5, “the stator” should read --a stator--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falkner (US20200313525A1).
Falkner discloses multiple embodiments. Please refer to para. [0020]-[0024]. [0029], [0030], [0075]-[0076] and Figs. 1 and 5. Falkner reads on the claims as follows:
Claim 8.  A coil forming method comprising: 
holding, in a plurality of recesses (grooves 33 in para. [0076], not numbered in Fig. 5 but clearly visible on groove ring 31) of a first holding member (together: 31 with 24), respective a-first slot insertion portions (3) of a plurality of coil segments (1), each of the plurality of coil segments comprising first and second slot insertion portions (3, 6) to be respectively inserted into slots of the stator or rotor and a linking portion (8) connecting the first and second slot insertion portions, such that the first slot insertion portions are positioned at substantially equal intervals in a first direction corresponding to a circumferential direction of the stator or rotor; and 
rotating the plurality of coil segments (initial position is as shown in Fig. 1; after rotating is shown in Fig. 5; see para. [0019]) in one direction around respective first slot insertion portions as pivots such that respective coil segments are overlapped with one another (see Fig. 5) and such that the second slot insertion portion, different from the first slot insertion portion, of one coil segment of the plurality of coil segments comes into contact with the first slot insertion portion of another coil segment of the plurality of coil segments, thereby forming two coil segment layers at a time (see Fig. 5; see para. [0022]-[0024] and sentence bridging pages 5 and 6 of Falkner), 
wherein the first holding member is moved during the rotating1 so that the first holding member does not interfere with the second slot insertion portion of the one coil segment when the second slot insertion portion of the one coil segment comes into contact with the first slot insertion portion of the another coil segment (see para. [0024]).  
Claim 11.  The coil forming method according to claim 8, wherein the first holding member is movable along a longitudinal direction of the first slot insertion portions being respectively held in the plurality of recesses, and is movable beyond a longitudinal length of the first slot insertion portions. See para. [0024].
Claim 13.  The coil forming method according to claim 8, wherein the plurality of recesses of the first holding member are a plurality of insertion holes (grooves of 31 together with sleeve 24 defines a hole for each first slot insertion portion 3), the plurality of insertion holes being arranged at substantially equal intervals in the first direction, the first holding member is movable along a longitudinal direction of the first slot insertion portions respectively held in the plurality of insertion holes, and the first slot insertion portions respectively exit from the plurality of insertion holes due to movement of the first holding member (e.g. when the sleeve 24 is lowered, the first slot insertion portions are still in the grooves of 31 but are no longer located within holes.  
Claim 14.  The coil forming method according to claim 8, wherein the first holding member is interchangeable with a second holding member comprising a plurality of recesses that are configured to respectively hold first slot insertion portions of a plurality of coil segments of a second laver of coil segments having a diameter different from a diameter of a first laver of coil segments formed by the first slot insertion portions of the plurality of coil segments to be respectively held by the plurality of recesses of the first holding member. It is deemed readily apparent the first holding member is removable, and that it can be replaced with a different-sized holding member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Falkner. 
Falkner discloses the claimed invention. However, if Applicant disagrees the holding member of Falkner is removable and configured to be replaced with a different holding member as claimed, such a modification would have nevertheless been obvious. More specifically, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make the holding member as well as the inner holding device 2 replaceable with corresponding elements sized for a rotor or stator of a different size than shown. One of ordinary skill in the art would have been motivated to do so in order to avoid manufacturing a separate complete apparatus for each differently-sized stator/rotor coil.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10, 12 and 16 have been fully considered and are persuasive.  
Applicant’s arguments with respect to claim(s) 8, 9, 11, 13, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-7, 10, 12 and 16 are allowed.
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 After rotating the coil segments, the sleeve 24 is lowered, to allow for further rotation. See para. [0023] and [0024].